SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 27, 2010 NXT Nutritionals Holdings, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 333-147631 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 56 Jackson Street Holyoke, MA 01040 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (413) 533-9300 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. NXT Nutritionals Holdings, Inc. is distributing an informational letter to certain of its shareholders. A copy of the letter is attached to this report as Exhibit99.1. The information furnished under Item 7.01 of this report shall not be deemed “filed” for purposes of Section18 of the Exchange Act or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, unless the Company specifically incorporates the foregoing information into those documents by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are furnished with this report: 99.1Shareholder Letter SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. NXT Nutritionals Holdings, Inc. Date:August 27, 2010 By: /s/ Francis McCarthy Name: Francis McCarthy Title: President and Chief Executive Officer
